Title: To Thomas Jefferson from Louis Hue Girardin, 28 December 1804
From: Girardin, Louis Hue
To: Jefferson, Thomas


                  
                     Williamsburg, Decr. 28th., 1804.
                  
                  To the man of letters,
                  The elegant and useful author,
                  The scientific and amiable philosopher,
                  The friend of the arts,
                  as well as
                  To the illustrious patriot, the enlightened politician,
                  and
                  The Chief-Magistrate of Federal America,
                  The enclosed Proposals
                  are respectfully offered
                  by the authors of
                  
                     Amœnitatis Graphicæ
                  
                  
                     N:B. The view prefixed to the first number, will represent Jamestown the Cradle of infant Virginia.
                  
               